
	
		I
		111th CONGRESS
		1st Session
		H. R. 4356
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2009
			Mr. Ackerman (for
			 himself, Mr. LaTourette,
			 Mr. Grijalva,
			 Mr. Israel,
			 Mr. Castle,
			 Ms. Shea-Porter,
			 Mr. Moore of Kansas,
			 Mr. Nadler of New York,
			 Ms. Moore of Wisconsin,
			 Ms. Eddie Bernice Johnson of Texas,
			 Ms. Sutton,
			 Mr. Moran of Virginia,
			 Mr. Shuler,
			 Mr. King of New York,
			 Mr. Lewis of Georgia,
			 Mr. Sherman,
			 Ms. Jackson-Lee of Texas,
			 Mr. Hinchey,
			 Mr. Jackson of Illinois,
			 Mr. Blumenauer,
			 Mrs. Lowey,
			 Ms. Schakowsky,
			 Mr. Kucinich,
			 Mr. George Miller of California,
			 Mr. Michaud,
			 Mr. Crowley,
			 Mr. Gerlach,
			 Mr. Cummings,
			 Mr. Markey of Massachusetts,
			 Mr. Inslee,
			 Mr. Doyle,
			 Mr. Serrano, and
			 Ms. Lee of California) introduced the
			 following bill; which was referred to the Committee on Agriculture
		
		A BILL
		To amend the Humane Methods of Slaughter Act of 1958 to
		  ensure the humane slaughter of nonambulatory cattle, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Downed Animal and Food Safety
			 Protection Act.
		2.Finding and
			 declaration of policy
			(a)FindingCongress
			 finds that the humane euthanization of nonambulatory cattle in interstate and
			 foreign commerce—
				(1)prevents needless
			 suffering;
				(2)results in safer
			 and better working conditions for persons handling cattle;
				(3)brings about
			 improvement of products and reduces the likelihood of the spread of diseases
			 that have a great and deleterious impact on interstate and foreign commerce in
			 cattle; and
				(4)produces other
			 benefits for producers, processors, and consumers that tend to expedite an
			 orderly flow of cattle and cattle products in interstate foreign
			 commerce.
				(b)Declaration of
			 PolicyIt is the policy of the United States that all
			 nonambulatory cattle in interstate and foreign commerce shall be immediately
			 and humanely euthanized when such cattle become nonambulatory.
			3.Unlawful
			 slaughter practices involving nonambulatory cattle
			(a)In
			 GeneralPublic Law 85–765 (commonly known as the Humane
			 Methods of Slaughter Act of 1958) (7 U.S.C. 1901 et seq.) is amended by
			 inserting after section 2 (7 U.S.C. 1902) the following:
				
					3.Nonambulatory
				cattle
						(a)DefinitionsIn
				this section:
							(1)Covered
				entityThe term covered entity means—
								(A)a
				stockyard;
								(B)a market
				agency;
								(C)a dealer;
								(D)a packer;
								(E)a slaughter
				facility; or
								(F)an
				establishment.
								(2)EstablishmentThe
				term establishment means an establishment that is covered by the
				Federal Meat Inspection Act (21 U.S.C. 601 et seq.).
							(3)Humanely
				euthanizeThe term humanely euthanize means to
				immediately render an animal unconscious by mechanical, chemical, or other
				means, with this state remaining until the death of the animal.
							(4)Nonambulatory
				cattleThe term nonambulatory cattle means any
				cattle (including a calf) that will not stand and walk unassisted.
							(5)SecretaryThe
				term Secretary means the Secretary of Agriculture.
							(b)Humane
				Treatment, Handling, and DispositionThe Secretary shall
				promulgate regulations to provide for the humane treatment, handling, and
				disposition of all nonambulatory cattle by covered entities, including a
				requirement that nonambulatory cattle be humanely euthanized.
						(c)Humane
				Euthanasia
							(1)In
				generalSubject to paragraph (2), when an animal becomes
				nonambulatory, a covered entity shall immediately humanely euthanize the
				nonambulatory cattle.
							(2)Disease
				testingParagraph (1) shall not limit the ability of the
				Secretary to test nonambulatory cattle for a disease, such as Bovine Spongiform
				Encephalopathy.
							(d)Movement
							(1)In
				generalA covered entity shall not move nonambulatory cattle
				while the nonambulatory cattle are conscious.
							(2)UnconsciousnessIn
				the case of any nonambulatory cattle that are moved, the covered entity shall
				ensure that the nonambulatory cattle remain unconscious until death.
							(e)Inspections
							(1)In
				generalIt shall be unlawful for an inspector at an establishment
				to pass through inspection any nonambulatory cattle or carcass (including parts
				of a carcass) of nonambulatory cattle.
							(2)LabelingAn
				inspector or other employee of an establishment shall label, mark, stamp, or
				tag as inspected and condemned any material described in
				paragraph (1).
							(f)Effect on State
				lawThis section shall not be
				construed to preempt any law or regulation of a State or a political
				subdivision of a State containing requirements that are greater than the
				requirements of this
				section.
						.
			(b)Effective
			 Date
				(1)In
			 generalExcept as provided in paragraph (2), the amendment made
			 by subsection (a) takes effect on the date that is 1 year after the date of
			 enactment of this Act.
				(2)RegulationsNot
			 later than 1 year after the date of enactment of this Act, the Secretary of
			 Agriculture shall promulgate final regulations to implement the amendment made
			 by subsection (a).
				
